COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-147-CV
 
BILLY JACK PARR                                                                
APPELLANT
V.
NORMA JEAN PARR                                                       
       APPELLEE
----------
FROM THE 43RD DISTRICT COURT OF PARKER
COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
On July 9, 2003, we notified appellant, in
accordance with rule 42.3, that this court may not have jurisdiction over this
appeal because it appears the motion for new trial was not timely filed,
resulting in the notice of appeal being untimely filed. See Tex. R.
App. P. 42.3. We stated that the appeal would be dismissed for want of
jurisdiction unless appellant or any party desiring to continue the appeal filed
with the court within ten days a response showing grounds for continuing the
appeal.
We received appellant's response on July
17, 2003, and appellant filed another response on August 4, 2003.(2)
Appellant's responses have been considered, and it is the opinion of the court
that this appeal should be dismissed for want of jurisdiction. Accordingly, we
dismiss the appeal. See TEX. R. APP.
P. 42.3(a), 43.2(f).
Appellant shall pay all costs of the appeal, for which let execution
issue.
 
                                                                     
PER CURIAM
 
PANEL D: DAY, LIVINGSTON, and DAUPHINOT, JJ.
DELIVERED: August 14, 2003

1. See Tex. R. App. P. 47.4.
2. Although appellant's second response was untimely
filed, we consider it in the interests of justice.